DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to reply filed 01/13/2022. Claims 1-5, 7-12, 14-22 (renumbered: 1-20) whereas claims 6, 13 are cancelled without prejudice.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated January 21, 2022 with applicant's representatives David Hardy.
AMENDMENTS TO THE CLAIMS
1.  (Currently amended) A computer-implemented method, comprising:
            determining a blockchain message from two or more message queues stored in a relay node in a blockchain relay communication network based on a message transmission policy, the message transmission policy being configured to transmit blockchain messages from relay nodes in the blockchain relay communication network based upon one or more message priority identifiers identifying one or more target blockchain nodes in the blockchain relay communication network, wherein the one or more message priority identifiers are configured based upon a user configuration instruction and represents a priority of a blockchain message to be transmitted in the blockchain relay communication network;
               generating a routing table for recording the blockchain node set to which each blockchain node pertains and a connection relationship between each blockchain node and the relay nodes, wherein the routing table is in a form of a tree-type routing table;

               determining the one or more target blockchain nodes based on a type of the one or more message priority identifiers, wherein the type includes a consensus message and a transaction broadcast message;
               determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network; and
               transmitting, based upon the one or more message priority identifiers of the blockchain message, the blockchain message to the one or more target blockchain nodes through the target relay node, and when the relay node is not directly connected to the target relay node, planning a transmission path between the relay node and the target relay node, and sending the blockchain message to a relay node at a next hop in the transmission path.

2.  The computer-implemented method of claim 1, wherein determining a blockchain message from two or more message queues comprises:
obtaining the blockchain message from each of the two or more message queues based on respective message transmission frequencies set for the two or more message queues, each message transmission frequency of the message transmission frequencies set is positively correlated to a corresponding message queue priority of a corresponding message queue.

3. The computer-implemented method of claim 1, wherein the one or more message priority identifiers comprise a set identifier; and
determining the one or more target blockchain nodes comprises:
determining a blockchain node set corresponding to the set identifier; and 
determining one or more of a plurality of blockchain nodes pre-registered to the blockchain node set as the one or more target blockchain nodes in the blockchain relay communication network.

4.  The computer-implemented method of claim 1, wherein determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network comprises:


5.  The computer-implemented method of claim 1, wherein transmitting the blockchain message to the one or more target blockchain nodes through the target relay node, comprises:
transmitting the blockchain message directly to the one or more target blockchain nodes through the target relay node; or
transmitting the blockchain message to the target relay node, for the target relay node to forward the blockchain message to the one or more target blockchain nodes.

6.  (Canceled)

7.  The computer-implemented method of claim 1, comprising:
determining, in response to receiving a transmitted blockchain message, one or more message priority identifiers of the transmitted blockchain message; and
adding the transmitted blockchain message to a message queue of one or more blockchain messages corresponding to a same message priority identifier.

8.  (Currently amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
            determining a blockchain message from two or more message queues stored in a relay node in a blockchain relay communication network based on a message transmission policy, the message transmission policy being configured to transmit blockchain messages from relay nodes in the blockchain relay communication network based upon one or more message priority identifiers identifying one or more target blockchain nodes in the blockchain relay communication network, wherein the one or more message priority identifiers are configured based upon a user configuration instruction and represents a priority of a blockchain message to be transmitted in the blockchain relay communication network;
               generatig a routing table for recording the blockchain node set to which each blockchain node pertains and a connection relationship between each blockchain node and the relay nodes, wherein the routing table is in a form of a tree-type routing table;
               obtaining the one or more message priority identifiers from the blockchain message;
               determining the one or more target blockchain nodes based on a type of the one or more message priority identifiers, wherein the type includes a consensus message and a transaction broadcast message;
               determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network; and
               transmitting, based upon the one or more message priority identifiers of the blockchain message, the blockchain message to the one or more target blockchain nodes through the target relay node, and when the relay node is not directly connected to the target relay node, planning a transmission path between the relay node and the target relay node, and sending the blockchain message to a relay node at a next hop in the transmission path.

9. The non-transitory, computer-readable medium according to claim 8, wherein determining a blockchain message from two or more message queues includes operations comprising:
obtaining the blockchain message from each of the two or more message queues based on respective message transmission frequencies set for the two or more message queues, each message transmission frequency of the message transmission frequencies set is positively correlated to a corresponding message queue priority of a corresponding message queue.

10.  The non-transitory, computer-readable medium according to claim 8, wherein the one or more message priority identifiers comprise a set identifier; and
determining the one or more target blockchain nodes includes operations comprising:
determining a blockchain node set corresponding to the set identifier; and 
determining one or more of a plurality of blockchain nodes pre-registered to the blockchain node set as the one or more target blockchain nodes.

11.  The non-transitory, computer-readable medium according to claim 8, wherein determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network includes operations comprising:
determining, by querying a routing table, the target relay node connected to the one or more target blockchain nodes, wherein the routing table is configured to record a connection relationship between each of a plurality of blockchain nodes and a corresponding relay node of a plurality of relay nodes in the blockchain relay communication network.

12.  The non-transitory, computer-readable medium according to claim 8, wherein transmitting the blockchain message to the one or more target blockchain nodes through the target relay node, comprises:
transmitting the blockchain message directly to the one or more target blockchain nodes through the target relay node; or
transmitting the blockchain message to the target relay node, for the target relay node to forward the blockchain message to the one or more target blockchain nodes.

13.	(Canceled)
14.  The non-transitory, computer-readable medium according to claim 8, the operations comprising:
determining, in response to receiving a transmitted blockchain message, one or more message priority identifiers of the transmitted blockchain message; and
adding the transmitted blockchain message to a message queue of one or more blockchain messages corresponding to a same message priority identifier.

15.  (Currently amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
determining a blockchain message from two or more message queues stored in a relay node in a blockchain relay communication network based on a message transmission policy, the message transmission policy being configured to transmit blockchain messages from relay nodes in the blockchain relay communication network based upon one or more message priority identifiers identifying one or more target blockchain nodes in the blockchain relay communication network, wherein the one or more message priority identifiers are configured based upon a user configuration instruction and represents a priority of a blockchain message to be transmitted in the blockchain relay communication network; 
generating a routing table for recording the blockchain node set to which each blockchain node pertains and a connection relationship between each blockchain nodes and the relay nodes wherein the routing table is in a form of a tree-type routing table; 
obtaining the one or more message priority identifiers from the blockchain message; 
determining the one or more target blockchain nodes based on a type of the one or more message priority identifiers, wherein the type includes a consensus message and a transaction broadcast message; 
determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network; and
transmitting, based upon the one or more message priority identifiers of the blockchain message, the blockchain message to the one or more target blockchain nodes through the target relay node, and when the relay node is not directly connected to the target relay node, planning a transmission path between the relay node and the target relay node, and sending the blockchain message to a relay node at a next hop in the transmission path.

16.  The computer-implemented system of claim 15, wherein determining a blockchain message from two or more message queues includes one or more operations comprising:
obtaining the blockchain message from a message queue having a highest message queue priority among a plurality of message queue priorities, wherein a message queue priority corresponds to a blockchain message priority of a blockchain message stored in a message queue.

17. The computer-implemented system of claim 15, wherein determining a blockchain message from two or more message queues includes one or more operations comprising:
obtaining the blockchain message from each of the two or more message queues based on respective message transmission frequencies set for the two or more message queues, each message transmission frequency of the message transmission frequencies set is positively correlated to a corresponding message queue priority of a corresponding message queue.

18.  The computer-implemented system of claim 15, wherein the one or more message priority identifiers comprise a set identifier; and
determining the one or more target blockchain nodes includes one or more operations comprising:
determining a blockchain node set corresponding to the set identifier; and
determining one or more of a plurality of blockchain nodes pre-registered to the blockchain node set as the one or more target blockchain nodes.


19.  The computer-implemented system of claim 15, wherein determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network includes one or more operations comprising:
determining, by querying a routing table, the target relay node connected to the one or more target blockchain nodes, wherein the routing table is configured to record a connection relationship between each of a plurality of blockchain nodes and a corresponding relay node of a plurality of relay nodes in the blockchain relay communication network.

20.  The computer-implemented system of claim 15, includes one or more operations comprising:
determining, in response to receiving a transmitted blockchain message, one or more message priority identifiers of the transmitted blockchain message; and
adding the transmitted blockchain message to a message queue of one or more blockchain messages corresponding to a same message priority identifier.

21.  The computer-implemented method of claim 1, wherein determining a blockchain message from two or more message queues comprises:
obtaining the blockchain message from a message queue having a highest message queue priority among a plurality of message queue priorities, wherein a message queue priority corresponds to a blockchain message priority of a blockchain message stored in a message queue.

22.  The non-transitory, computer-readable medium according to claim 8, wherein determining a blockchain message from two or more message queues includes operations comprising:
obtaining the blockchain message from a message queue having a highest message queue priority among a plurality of message queue priorities, wherein a message queue priority corresponds to a blockchain message priority of a blockchain message stored in a message queue.
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest at least “determining a blockchain message from two or more message queues stored in a relay node in a blockchain relay communication network based on a message transmission policy, the message transmission policy being configured to transmit blockchain messages from relay nodes in the blockchain relay communication network based upon one or more message priority identifiers identifying one or more target blockchain nodes in the blockchain relay communication network, wherein the one or more message priority identifiers are configured based upon a user configuration instruction and represents a priority of a blockchain message to be transmitted in the blockchain relay communication network; generating a routing table for recording the blockchain node set to which each blockchain node pertains and a connection relationship between each blockchain node and the relay nodes, wherein the routing table is in a form of a tree-type routing table; obtaining the one or more message priority identifiers from the blockchain message; determining the one or more target blockchain nodes based on a type of the one or more message priority identifiers, wherein the type includes a consensus message and a transaction broadcast message; determining a target relay node connected to the one or more target blockchain nodes in the blockchain relay communication network; and transmitting, based upon the one or more message priority identifiers of the blockchain message, the blockchain message to the one or more target blockchain nodes through the target relay node, and when the relay node is not directly connected to the target relay node, planning a transmission path between the relay node and the target relay node, and sending the blockchain message to a relay node at a next hop in the transmission path”, as substantially described in independent claims 1, 8 and 15. These limitations, in combination with the remaining limitations of claims 1, 8 and 15 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Interpreting the claims in light of the specification, updated search, based on applicant's argument filed on 1/13/2022, and further in lieu of examiner's amendments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the aforementioned claim set. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454